DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.		Claims 1-7, 12-14, 16-22, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWON (US 2017/0105217).
Regarding claim 1, KWON teaches that an apparatus for wireless communication at a user equipment (UE) (STA) (pages 5, paragraphs 42 – 47 and Fig. 1, 3). KWON teaches that a memory (40 in Fig. 7), and at least one processor coupled to the memory (Fig. 7) and configured to: measure at least one energy sensing measurement over an operating channel (Fig. 2, 3 and pages 4, paragraphs 40 – pages 5, paragraphs 45, where teaches the frame has a received signal quality of P_0 when the STA assesses the wireless medium). KWON teaches that determine whether the operating channel is available for transmission based on a threshold determination for one or more transmission power levels (Fig. 2, 4 and pages 4, paragraphs 40 – pages 5, paragraphs 45, where teaches with the STA’s maximum transmission power (TP_max), the correlated OBSS_PD level is P_1, when the received signal strength of the frame, P_0, is higher than the OBSS_PD level P_1 associated with TP_max, the STA, the STA may assess the wireless medium as BUSY and  is not allowed to transmit its own frame, however, if the STA reduces its transmission power to TP_0 or below, then the OBSS_PD becomes P_0 or higher. If the received signal strength of a frame can be lower than the OBSS_PD level, then the STA can assess the wireless medium as IDLE and is allowed to transmit its own frame). KWON teaches that transmit on the operating channel upon a determination that the operating channel is available for transmission for the one or more transmission power levels, wherein the one or more transmission power levels are less than the threshold determination (pages 5, paragraphs 43 – pages 6, paragraphs 54, Fig. 2, 4, and pages 2, paragraphs 21 - 22, where teaches STA lowers a transmission power with respect to a reference level, and by lowering the transmission power, a corresponding overlapping basic service set preamble detection (OBSS_PD) threshold/level, which is used by STA during clear channel assessment (CCA), determination is made whether the received signal strength is below a reference OBSS_PD threshold/level associated with the reference transmission power, an adjusted OBSS_PD level can also be utilized that is associated with a lower transmission power than the reference transmission power). 
Regarding claim 2, KWON teaches that a transceiver coupled to the at least one processor (Fig. 7 teaches transceiver coupled to a processor). 
Regarding claim 3, KWON teaches that the operating channel is determined as unavailable for transmission using the one or more transmission power levels that are greater than the threshold determination (Fig. 2, 4 and pages 4, paragraphs 40 – pages 5, paragraphs 45). 
Regarding claim 4, KWON teaches that the at least one energy sensing measurement comprises an energy level measured of the operating channel within a sensing bandwidth (Fig. 1, 2 and pages 4, paragraphs 35 – pages 5, paragraphs 45). 
Regarding claim 5, KWON teaches that each of the one or more transmission power levels are measured against the threshold determination to determine whether the operating channel (clear channel assessment procedure to multiple levels depending on the transmit power) is available for transmission (Fig. 1, 2, pages 2, paragraphs 21 – 22, and pages 4, paragraphs 35 – pages 5, paragraphs 44). 
Regarding claim 6, KWON teaches that the operating channel is determined as available or unavailable for transmission for each of the one or more transmission power levels (Fig. 1, 2, pages 2, paragraphs 21 – 22, and pages 4, paragraphs 35 – pages 5, paragraphs 44, where teaches clear channel assessment procedure to multiple levels depending on the transmit power). 
Regarding claim 7, KWON teaches that to determine whether the operating channel is available for transmission is further based on the threshold determination for the one or more transmission power levels and an energy level measured within a sensing bandwidth (Fig. 1, 2, pages 2, paragraphs 21 – 22, and pages 4, paragraphs 35 – pages 5, paragraphs 45). 
Regarding claim 12, KWON teaches all the limitation as discussed in claim 1.
Regarding claim 13, KWON teaches all the limitation as discussed in claims 1 and 3.
Regarding claim 14, KWON teaches all the limitation as discussed in claims 1 and 4.
Regarding claim 16, KWON teaches all the limitation as discussed in claim 1.
Regarding claim 17, KWON teaches all the limitation as discussed in claims 1 and 2.
Regarding claim 18, KWON teaches all the limitation as discussed in claims 1 and 3.
Regarding claim 19, KWON teaches all the limitation as discussed in claims 1 and 4.
Regarding claim 20, KWON teaches all the limitation as discussed in claims 1 and 5.
Regarding claim 21, KWON teaches all the limitation as discussed in claims 1 and 6.
Regarding claim 22, KWON teaches all the limitation as discussed in claims 1 and 7.
Regarding claim 27, KWON teaches all the limitation as discussed in claim 1.
Regarding claim 28, KWON teaches all the limitation as discussed in claims 1 and 3.
Regarding claim 29, KWON teaches all the limitation as discussed in claims 1 and 4.

Allowable Subject Matter
3.		Claims 8-11, 15, 23-26, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “at least one processor is further configured to disable the at least one energy sensing measurement if a base station transmits broadcast signals during a sensing bandwidth, and a maximum transmission power level is identified for each subband of the different subbands to determine whether the operating channel is available for transmission for each subband of the different subbands” as specified the claims.

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WILHELMSSON (US 2020/0413349) discloses Transmission Power Control.
Tiirola et al. (US 2018/0007643) discloses Transmission Power Control.
		YANG et al. (US 2018/0242176) discloses Channel Detection Method and Apparatus.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
July 29, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649